83(


OFFICE    OF THE ATTORNEY        GENERAL     OF    TEXAS
                      AUSTlN




                     lr Stats    other tha        the ootmty
                     oe aall      in rd6ltlcllto the
                      provldoi    by law for thelx


                                    rar hotelblJ.la,
  aaa    pot to oxored Pour arnta    l   ml10 wilea
  trcrtsl~    br railroad   or baa llaau, rod aot
 to lm00a to n o elr tr
                      l tila when travsllngby
 private oanveyukoa ln golw to me r&urn*
 Srom the plaoo where meh dutlw~ are dloobrged,
Roar Fma mTl8,     Pa60 6


     trarollng tho nearest praotloal muto.   Suoh
     lxpmws rhall be paid uPtar the ooapletldn
     of each team OS Court by the rsapestlre noun-
     tier OP the tudlolal Dlrtrlot PCWwhlah they
     ora laolwrod,e&oh aaunt      91~ the rx~~~sw
     Inoldmtal to ltr own Regurar lr.@eol~l   IL=
     0r court, arid da   oapnrra eikiil k p8ia t0
     the offloIa1 or deputy off1oIal sluMha
     reporter by the ComIoslanera* Ccurt at the
     bounty out or the ~oaual fund or the oouaty,
     upon do morn rtatrnentof tbo reporter,
     approved by the fud&e,
          w07 id4 a .,.
                      *in 6Irtrlotr  oontslnlnb;
     fom~ dauntire only, th e lxponsar h r r elnallow-
     td shall never exoaad Four Ruadrsd Dollara
     prr ax~num;,~~~”
            You adrlso that   the non-realdoat oountlec o?
ruoh dlstrlot _ ue - Folk,
                      _-    bane+lnto~   rncj V+llmr and that
thr ro~ortloa ot tUti. qoat 111eaoh of there oountlea
as t iic oaaa bear, to the whole is thirty-one,     twenty-
three   and forty-six    pu ornt, neprotlvelp.     Your 1nqulx-9
resolved It&&t into the qumtion of whether or not suoh
maximtrn sxp8nws oi ?our Iiundred Dollare should be p$Id
by wok ef maI6 oountlea u&oa 8. puornta&e        bucla.

me@     ,,“,“~~~b~~t,t~~~*~~~I~~d.~uty
a6 .td aaae iiiy be 1s allmmd oertala l~wmr          while ma9
trim his boao ooud       end provides  that aueh expm80   ckll
be pi16      the oounI 9 in whlob ho 84n44 upon the ample-
t1Qn oi %It   partloular tonh 8818 nquIredta~opam
a morn etattxent     of hir aaotual and n444aaory lp o ntwP
to bo approved b9 the jud60 and theroofter,      to be paI
by the oounty out of the georral fund, 7’here appaam no
roquImwnt or authority for either ths roportor or the
oounty to reduoe his 0xp0n8e UOOO~U& to the        roeatage
that suoh tlm B nt In a partloular oounty r eara to
the tot41 tore t El0 of the three oountI,e,
           Xt 10 therorors, the .oglnIon of this department
and you ar4 80 atl+fo4d that your ocwt roportsr mat
8uba;Lt an oxpsnse aooount of hlr Fadtwl yd aeoossar9
oxpamea to uwh non-reald~at‘ oount9 la uhloh ha sorvem
and roool+r      themotor until be bar rraelvd hlr MA-
mua or mm I?undrod Dollar@ without ward to l porooa-
ta&r baar, Aftor h@ ha8 teorlwb hl8 mxllam rhomot
then aorvo rlthaut nimburmmrnt ior hit expo~4(1.




UIAX